                   UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:
                                                      Case No. 19-42510
BODY CONTOUR VENTURES, LLC,                           Chapter 11
                                                      Hon. Phillip J. Shefferly
                    Debtor.
                                                /

                           NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that, Anthony J. Kochis of Wolfson Bolton

PLLC hereby enters his appearance as proposed counsel on behalf of

Debtor.

                                                Respectfully submitted,

                                                WOLFSON BOLTON PLLC

Dated: February 23, 2019                        By:   /s/ Anthony J. Kochis
                                                      Scott A. Wolfson (P53194)
                                                      Anthony J. Kochis (P72020)
                                                3150 Livernois, Suite 275
                                                Troy, MI 48083
                                                Telephone: (248) 247-7105
                                                Facsimile: (248) 247-7099
                                                akochis@wolfsonbolton.com




{00080272.DOCX }                            1

   19-42510-pjs    Doc 5   Filed 02/23/19   Entered 02/23/19 13:35:41   Page 1 of 1
